DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 07/01/2022. As directed by the amendment: claim 19 has been cancelled. Thus, claims 1-18 and 20 are presently pending in this application with claims 13-18 withdrawn.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 07/01/2022, with respect to the rejection of claims 12 and 20 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 12 and 20 under 35 U.S.C. 112 has been withdrawn. 
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
Applicant argues that Olsen does not “disclose a medical device formed of a substrate including a generally rectangular body portion having a top surface, a distal end and a proximal end, the top surface having opposing lateral sides and a middle portion between the opposing lateral sides from the distal end to the proximal end of the rectangular body portion, and a continuous therapeutic coating layer including a therapeutic agent at and along an edge of at least one of the opposing lateral sides of the top surface of the rectangular body portion of the substrate, such that the middle portion of the top surface of the rectangular body portion of the substrate remains free of the therapeutic agent and any other therapeutic agents, as recited in claim 1” (remarks pg. 6-7). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Hicken does not “disclose or suggest its device includes a continuous therapeutic coating layer including a therapeutic agent at and along an edge of at least one opposing lateral side of a top surface of a rectangular body portion of a substrate of a medical device, such that the middle portion of the top surface of the rectangular body portion of the substrate remains free of the therapeutic agent and any other therapeutic agents, as recited in claim 1” (remarks pg. 7). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that “Olsen teaches away from the recited coating, as a coating would interfere with the self-adhesive material utilized by Olsen to adhere its product to skin” (remarks. Pg. 7). The Office respectfully disagrees. Olson discloses that the device has alternating sections 32 and 34. Sections 32 comprise the adhesive and sections 34 comprise the therapeutic material. There is no suggestion in Olson that having a section 34 of therapeutic material next to a section of adhesive would interfere with the adhesive material utilized by Olsen. The contrary, this configuration is what Olson intended for the device of fig. 3. Furthermore, Olsen is simply being modified by Hicken to have the therapeutic material be a coating. Since this therapeutic material is in a different section than the adhesive, the modification would have no impact on the adhesive of Olson. Therefore, The Office maintains that it would be obvious to one of ordinary skill in the art to modify Olsen with Hicken to achieve the invention of claim 1.
Applicant further argues “the skilled artisan, reviewing Olsen, would not think to apply a coating thereto as the Office suggests. The suggestion to do so comes from Applicant's specification, not the cited references. This is impermissible hindsight” (remarks pg. 7). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues “Nowhere does Gleiman disclose a medical device formed of a substrate including a generally rectangular body portion having a top surface, a distal end and a proximal end, the top surface having opposing lateral sides and a middle portion between the opposing lateral sides from the distal end to the proximal end of the rectangular body portion, and a continuous therapeutic coating layer including a therapeutic agent at and along an edge of at least one of the opposing lateral sides of the top surface of the rectangular body portion of the substrate, such that the middle portion of the top surface of the rectangular body portion of the substrate remains free of the therapeutic agent and any other therapeutic agents, as recited in amended claim 1” (remarks pg. 9). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues “Freyman's device does not include a continuous therapeutic coating layer including a therapeutic agent at and along an edge of at least one opposing lateral side of a top surface of a rectangular body portion of a substrate of a medical device, such that the middle portion of the top surface of the rectangular body portion of the substrate remains free of the therapeutic agent and any other therapeutic agents, as recited in claim 1” (remarks pg. 12). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that “Freyman's device does not disclose or suggest a medical device, where the middle portion of the top surface of the rectangular body portion of the substrate remains free of the therapeutic agent and any other therapeutic agents, as recited in claim 1” (remarks pg. 12). The Office agrees that Freyman does not teach a medical device, where the middle portion of the top surface of the rectangular body portion of the substrate remains free of the therapeutic agent and any other therapeutic agents, however Freyman has not been relied upon to teach this limitation because primary reference Gleiman teaches this limitation. Therefore, The Office maintains that it would be obvious to one of ordinary skill in the art to modify Gleiman with Freyman to achieve the invention of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 5,051,259) in view of Hicken et al. (US 2015/0217098 A1).
Regarding claim 1 Olsen discloses (fig. 3) a medical device comprising: a substrate 12 including a generally rectangular body portion (see fig. 3) having a top surface (surface shown in fig. 3), a distal end and a proximal end (see annotated fig. 3 below), the top surface having opposing lateral sides (sides 36; see annotated fig. 3 below) and a middle portion (center 32; see annotated fig. 3 below) between the opposing lateral sides from the distal end to the proximal end of the rectangular body portion (see annotated fig. 3 below); and 
a continuous therapeutic layer including a therapeutic agent at and along an edge of at least one of the opposing lateral sides [see annotated fig. 3 below; sides 36 are formed of a continuous open cell foam (see col. 8 ln. 57 - col. 9 ln. 7) at and along an edge of at least one of the opposing lateral sides and the open cell foams contain a therapeutic agent (see col. 6 ln. 3-15)] of the top surface of the rectangular body portion of the substrate 12, such that the middle portion (center 32) of the top surface of the rectangular body portion of the substrate 12 remains free of the therapeutic agent and any other therapeutic agents (portion 32 is an adhesive and adhesive and adhesive is not a therapeutic agent since it does not deliver any drug or therapy to the body; col. 8 ln. 57 - col. 9 ln. 7).

    PNG
    media_image1.png
    706
    854
    media_image1.png
    Greyscale

Olsen does not expressly disclose that the therapeutic layer is a coating.
However Hicken, in the same filed of endeavor, teaches that therapeutic agents can be “infused, injected, permeated, printed, coated, sprayed, soaked, baked, seared, or otherwise attached or integrated” (see ¶0028).
Therefore, the substitution of one known method of using a therapeutic agent (coated as taught in Hicken) for another (present in the material as taught in Olsen) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Hicken teaches that coating is a suitable alternative to having the agent in the material and the substitution of coating as taught in Hicken would have yielded predictable results, namely, a layer of Olsen that would deliver a therapeutic agent to the patient. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11, Olsen as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Olsen further discloses the medical device 12 is a surgical buttress (Merriam-Webster online dictionary defines buttress as “something that supports or strengthens” and device 12 of Olsen supports / strengthens the skin when applied thereto; see col. 2 ln. 19-38).
Regarding claim 12, Olsen as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Olsen further discloses a method for treating tissue comprising applying the medical device of claim 1 to tissue (see col. 12 ln. 14 - col. 12 ln. 41).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Hicken as applied to claim 1 above, and further in view of Chang et al. (US 4,849,224).
Regarding claim 2, Olsen as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Olsen as modified is silent regarding the therapeutic agent is selected from amino acids, peptides, polypeptides, proteins, polysaccharides, muteins, immunoglobulins, antibodies, cytokines, blood clotting factors, hemopoietic factors, interleukins (1 through 18), interferons, erythropoietin, nucleases, tumor necrosis factor, colony stimulating factors, insulin, anti-tumor agents and tumor suppressors, blood proteins, fibrin, thrombin, fibrinogen, synthetic thrombin, synthetic fibrin, synthetic fibrinogen, gonadotropins, hormones and hormone analogs, vaccines, somatostatin, antigens, blood coagulation factors, growth factors, bone morphogenic proteins, TGF-B, protein inhibitors, protein antagonists, protein agonists, nucleic acids, antisense molecules, DNA, RNA, RNAi, oligonucleotides, polynucleotides, cells, viruses, ribozymes, or combinations thereof.
However Chang, in the same field of endeavor, teaches of a similar substrate with a therapeutic agent that is selected from polysaccharides, growth factors, and somatostatin (col. 4 ln. 13-56). 
Therefore, the substitution of one known agent (polysaccharides, growth factors, and/or somatostatin as taught in Chang) for another (mediations as taught in Olsen) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Chang teaches that polysaccharides, growth factors, and/or somatostatin is a suitable medication and the substitution of the polysaccharides, growth factors, and/or somatostatin as taught in Chang would have yielded predictable results, namely, a device that delivers a drug. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Hicken as applied to claim 1 above, and further in view of Andriola et al. (US 4,666,441).
Regarding claims 3 and 4, Olsen as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Olsen as modified is silent regarding the therapeutic agent is a chemotherapy drug; the chemotherapy drug is selected from paclitaxel and derivatives thereof, docetaxel and derivatives thereof, abraxane, tamoxifen, cyclophosphamide, actinomycin, bleomycin, dactinomycin, daunorubicin, doxorubicin, doxorubicin hydrochloride, epirubicin, mitomycin, methotrexate, fluorouracil, gemcitabine, gemcitabine hydrochloride, carboplatin, carmustine, methyl-CCNU, cisplatin, etoposide, camptothecin and derivatives thereof, phenesterine, vinblastine, vincristine, goserelin, leuprolide, interferon alfa, retinoic acid, nitrogen mustard alkylating agents, piposulfan, vinorelbine, irinotecan, irinotecan hydrochloride, vinblastine, pemetrexed, sorafenib tosylate, everolimus, erlotinib hydrochloride, sunitinib malate, capecitabine oxaliplatin, leucovorin calcium, bevacizumab, cetuximab, ramucirumab, trastuzumab, and combinations thereof.
However Andriola, in the same field of endeavor, teaches of a similar substrate with a therapeutic agent that is a chemotherapy drug that is methotrexate (see col. 5 ln. 57 - col. 6 ln. 13).
Therefore, the substitution of one known agent (methotrexate as taught in Andriola) for another (mediations as taught in Olsen) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Andriola teaches that methotrexate is a suitable medication and the substitution of the methotrexate as taught in Andriola would have yielded predictable results, namely, a device that delivers a drug. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Hicken as applied to claim 1 above, and further in view of Sand (US 2019/0021988 A1).
Regarding claims 5 and 7, Olsen as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Olsen as modified is silent regarding the therapeutic coating layer further includes an excipient selected from a surfactant, a salt, an acid, a stabilizer, a polyhydric alcohol, a hydrotrope, a low molecular weight poly(ethylene glycol) or any combination thereof; the salt includes sodium chloride.
However Sand, in the same field of endeavor, teaches of a similar substrate with a therapeutic drug including an excipient selected from a salt (see ¶0037), the salt includes sodium chloride (see ¶0038).
 Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Olsen as modified to have an excipient that is sodium chloride as taught by Sand, for the purpose of facilitating the passage of the drugs being delivered to the patient (see Sand ¶0037).
Regarding claim 6, Olsen as modified discloses the claimed invention substantially as claimed, as set forth above for claim 5. Olsen as modified further teaches the surfactant is a cyclodextrin, sodium dodecyl sulfate, octyl glucoside, a sorbitan fatty acid ester, or combinations thereof (the prior art teaches a salt from the alternative list of claim 5, thus this limitation is not required).
Regarding claim 8, Olsen as modified discloses the claimed invention substantially as claimed, as set forth above for claim 5. Olsen as modified further teaches the acid includes oleic acid, citric acid, ascorbic acid, or combinations thereof (the prior art teaches a salt from the alternative list of claim 5, thus this limitation is not required).
Regarding claim 9, Olsen as modified discloses the claimed invention substantially as claimed, as set forth above for claim 5. Olsen as modified further teaches the stabilizer includes butylated hydroxytoluene (the prior art teaches a salt from the alternative list of claim 5, thus this limitation is not required).
Regarding claim 10, Olsen as modified discloses the claimed invention substantially as claimed, as set forth above for claim 5. Olsen as modified further teaches the polyhydric alcohol includes D- sorbitol, mannitol, or combinations thereof (the prior art teaches a salt from the alternative list of claim 5, thus this limitation is not required).
Claims 1, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gleiman (US 2012/0187179 A1) in view of Freyman et al. (US 2004/00010306 A1).
Regarding claim 1 Gleiman discloses (fig. 2-5) a medical device comprising: 
a substrate 24 including a generally rectangular body portion having a top surface (see fig. 2 and ¶0038), a distal end (end with 24a; see fig. 2) and a proximal end (end opposite 24a; see fig. 2), the top surface having opposing lateral sides that run along the top surface of the rectangular body portion from the distal end to the proximal end of the rectangular body portion (see annotated fig. 2 below); and 
a therapeutic coating (see ¶0058) layer (agents in microbeads 40; see ¶0054) including a therapeutic agent (see ¶0054) on at least one of the opposing lateral sides of the top surface of the rectangular body portion of the substrate 24 (see annotated fig. 2 below), such that the middle portion of the top surface of the rectangular body portion of the substrate 24 remains free of any of the therapeutic agent and any other therapeutic agents (see annotated fig. 2 below, the agent is only in the microbeads 40).



    PNG
    media_image2.png
    701
    862
    media_image2.png
    Greyscale

Gleiman is silent regarding the therapeutic coating layer is continuous, the therapeutic coating layer is at and along an edge of at least one of the opposing lateral sides.
However Freyman, in the same filed of endeavor, teaches (fig. 4) of a generally rectangular substrate for delivering a drug B, the substrate comprising a continuous therapeutic coating layer “B” (see ¶0065) including a therapeutic agent (see ¶0065) on at least one opposing lateral side of a top surface of the rectangular body portion of the substrate (see fig. 4), the therapeutic coating layer “B” is continuous (see fig. 4), the therapeutic coating layer “B” is at and along an edge of at least one of the opposing lateral sides (see fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Gleiman to have the therapeutic coating layer be continuous, the therapeutic coating layer be at and along an edge of at least one of the opposing lateral sides as taught by Freyman, for the purpose of having a more even distribution of the therapeutic agent to the treatment surface.
Regarding claims 11, Gleiman as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Gleiman further discloses (fig. 2-5) the medical device is a surgical buttress (see ¶0038 and 0054).
Regarding claims 12, Gleiman as modified further teaches method for treating tissue comprising applying the medical device of claim 1 (see claim 1 above) to tissue (see Gleiman ¶0061).
Regarding claim 20, Gleiman as modified discloses the claimed invention substantially as claimed, as set forth above for claim 12. Gleiman further discloses (fig. 2-5) the medical device is applied to the tissue by a surgical stapler (see ¶0038).	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771